In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (DeStefano, J.), entered November 1, 2011, which denied her motion pursuant to CPLR 4404 (a) to set aside a jury verdict in favor of the defendant on the issue of liability as contrary to the weight of the evidence and for a new trial.
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that the jury verdict, finding that the defendant was not negligent, was based on a fair interpretation of the evidence (see Lolik v Big V Supermarkets, 86 NY2d 744 [1995]; Nicastro v Park, 113 AD2d 129 [1985]). Accordingly, the Supreme Court properly denied the plaintiffs motion pursuant to CPLR 4404 (a) to set aside the verdict as contrary to the weight of the evidence and for a new trial. Angiolillo, J.P., Hall, Roman and Hinds-Radix, JJ., concur.